UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6486


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

MICHAEL   CHRISTOPHER   CORPENING,         a/k/a   Michael       Lewis
Corpening, a/k/a Mike Boggie,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:03-cr-00037-RLV-DCK-7)


Submitted:    August 20, 2009                 Decided:    August 26, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Christopher Corpening, Appellant Pro Se.  Amy Elizabeth
Ray,   Assistant  United   States  Attorney,  Asheville,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael      Christopher   Corpening      appeals       the    district

court’s    order   partially     granting    his    18     U.S.C.   § 3582(c)(2)

(2006)    motion   for   sentence   reduction.        We    have    reviewed       the

record    and   find    no   reversible    error.        Accordingly,       we    deny

Corpening’s motion for appointment of counsel and affirm for the

reasons stated by the district court.                 See United States v.

Corpening, No. 5:03-cr-00037-RLV-DCK-7 (W.D.N.C. Feb. 17, 2009).

We   dispense    with    oral   argument    because      the   facts      and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                           AFFIRMED




                                       2